940 F.2d 676
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ESOLVE THROUGH SHARING, Appellant,v.RESOLVE, INC., Appellee.
No. 91-1081.
United States Court of Appeals, Federal Circuit.
July 1, 1991.

Before RICH, MICHEL and CLEVENGER, Circuit Judges.
DECISION
PER CURIAM.


1
Resolve Through Sharing ("RTS") appeals the decision of the Trademark Trial and Appeal Board ("Board"), Cancellation No. 16,609 (Sept. 11, 1990), granting Resolve, Inc.'s petition for cancellation of RTS's registration for the marks RESOLVE THROUGH SHARING and RESOLVE THROUGH SHARING with design.1   The Board, in a thorough analysis, based its decision on the ground that RTS's registered marks, when applied to the goods and services set forth in RTS's registration, were likely to cause confusion with products and services covered by Resolve's earlier registered mark.2   Resolve, Inc. v. Resolve Through Sharing, Cancellation No. 16,609 (Sept. 11, 1990), slip op. at 9.  On appeal, this court reviews a determination by the Board on likelihood of confusion for legal error.  Specialty Brands, Inc. v. Coffee Bean Distribs., Inc., 748 F.2d 669, 671, 223 USPQ 1281, 1282 (Fed.Cir.1984).  Having found none, we affirm for the reasons relied on by the Board in its opinion.



1
 Registration Nos. 1,432,379 and 1,431,914 respectively.  Both registrations were issued on March 10, 1987


2
 Registration No. 1,231,504 (issued on March 15, 1983)